Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162444                                                                                                Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
                                                                                                                       Justices
  In re VANNATTER, Minors.                                           SC: 162444
                                                                     COA: 352587
                                                                     Newaygo CC Family Division:
                                                                     18-009146-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 10, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2021
           s0223
                                                                                Clerk